DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“A presser configured to press the sensor unit against a body surface of a living body” in claim 1 which meets prong (A) because “presser” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “presser”) is modified by functional language (“presser” and “configured to press the sensor unit against a body surface of a living body”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. See MPEP 2181(I)(A), terms that identify structures by their function do not necessarily avoid application of 35 U.S.C. 112(f).
“A rotator configured to rotate the sensor unit about each of two axes that are orthogonal to a pressing direction of the presser” in claim 1 which meets prong (A) because “rotator” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “rotator”) is modified by functional language (“rotator” and “configured to rotate the sensor unit about each of two axes that are orthogonal to a pressing direction of the presser”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. See MPEP 2181(I)(A), terms that identify structures by their function do not necessarily avoid application of 35 U.S.C. 112(f).
“A first rotor and a second rotor that are configured to be relatively rotated about a rotation axis extending in the pressing direction” in claim 1 which meets prong (A) because “rotor” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “rotor”) is modified by functional language (“are configured to be relatively rotated about a rotation axis extending in the pressing 
“A motion converter for converting a rotational motion realized by the first rotor and the second rotor being relatively rotated, into a rotational motion of the sensor unit about each of the two axes” in claim 1 which meets prong (A) because “converter” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “converter”) is modified by functional language (“motion converter” and “for converting a rotational motion realized by the first rotor and the second rotor being relatively rotated, into a rotational motion of the sensor unit about each of the two axes”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. See MPEP 2181(I)(A), terms that identify structures by their function do not necessarily avoid application of 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For further examination, the “presser” will be interpreted as an air bladder (page 7 line 10 of instant specification) and all its equivalents capable of performing the claimed function.
For further examination, the “rotator” will be interpreted as a rotation control member 5 (page 7 lines 23-24, fig. 2), which includes sensor table 3 (page 7 lines 23-24, fig. 2) as a first member (page 7 line 24) and fixed unit 4 (page 7 lines 23-24, fig. 2) which includes a ring 
For further examination, the “first rotor” will be interpreted as sensor table 3 (page 7 line 24) and the “second rotor” will be interpreted as ring cam 40 (page 10 lines 22-23), and all equivalents capable of performing the claimed function.
For further examination, the “motion converter” will be interpreted as the embodiment described in page 13 lines 9-14 and page 42 lines 1-6 (first cam face 40a, second cam face 40b, third cam face 40c, first contact member 3d, second contact member 3e, and third contact member 3f) or the embodiment described in page 40 lines 13-14 and page 41 lines 9-11 (first cam face, second cam face, first contact member, and second contact member) and all equivalents capable of performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose and would not have rendered obvious a pressure pulse wave measurement apparatus comprising: a sensor unit which includes an element column including a plurality of pressure detection elements that are arranged side by side in one direction; a presser 
US 8747327 B2, hereinafter Kim, discloses a pressure pulse wave measurement apparatus (Fig. 4A) comprising: a sensor unit which includes an element column (sensor array, Col. 9 lines 14-15) including a plurality of pressure detection elements (plurality of sensors 401, Col. 9 lines 15-16) that are arranged side by side in one direction (Fig. 4A); and a presser (Fig. 4A, airbag, Col. 9 line 18) configured to press the sensor unit against a body surface of a living body (Col. 9 lines 15-18).
However, the prior art fails to disclose a rotator configured to rotate the sensor unit about each of two axes that are orthogonal to a pressing direction of the presser, wherein the rotator includes a first rotor and a second rotor that are configured to be relatively rotated about a rotation axis extending in the pressing direction, and the first rotor and the second rotor both include a motion converter for converting a rotational motion realized by the first rotor and the second rotor being relatively rotated, into a rotational motion of the sensor unit about each of the two axes, as they are interpreted under 112(f) because the corresponding structure is not found in the prior art. It is this ordered combination that is novel and non-obvious in view of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791